     Case 2:20-cv-00227-TLN-EFB Document 22 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RYAN INDIANA CURRY,                                 No. 2:20-cv-0227-TLN-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    SESSIONS, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests that the court reconsider its denial of his motion to appoint counsel.

19   ECF No. 20. As the court’s prior order informed plaintiff, district courts lack authority to require

20   counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States Dist.

21   Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an attorney

22   to voluntarily to represent such a plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935

23   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

24   When determining whether “exceptional circumstances” exist, the court must consider the

25   likelihood of success on the merits as well as the ability of the plaintiff to articulate his claims pro

26   se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970

27   (9th Cir. 2009). Having considered those factors, the court again finds there are no exceptional

28   circumstances in this case.
                                                         1
     Case 2:20-cv-00227-TLN-EFB Document 22 Filed 05/18/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for reconsideration of his
 2   motion for appointment of counsel (ECF No. 20) is denied.
 3   DATED: May 18, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
